Citation Nr: 0835872	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  06-05 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 5, 1963 to May 
24, 1965 in the United States Navy during the Vietnam Era.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and March 2005 rating 
decisions issued by the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office (RO).

In September 2005, the veteran requested that the 
jurisdiction of his claim be transferred to Newark, New 
Jersey, RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with § 4.125(a) (i.e., 
DSM-IV); (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2008).

The Board notes that the specific stressors indicated by 
veteran were as follows: 1)  that the veteran, while on board 
the USS Shangri La-CVA-38 (Squadron VA-176), witnessed the 
death of a parachute rigger named A.G.who had accidentally 
hit the ejection seat while in the craft; 2) that his brother 
died in Vietnam; and 3) that one of his duties when he was 
removed off of a flight deck of an aircraft carrier to a 
lawyer's office was to review photos of crash sites, which 
depicted graphic images of dead bodies.  (See claim dated in 
August 2003 and private treatment records from Dr. D.S. dated 
September 29, 2003).  He reported that his first stressor 
occurred sometime during his Mediterranean cruises from 
October 1, 1963 to May 23, 1964 and from to May 15, 1965 to 
May 2, 1965.  (See RO hearing transcript dated on August 28, 
2006 p. 9).  

With regard to the first stressor, the veteran submitted 
internet research of the death of A.G.  The excerpt provides:

While making our 1964 cruise we had a squadron AME2 
[A.G.] arming an ejection seat in bay-3 during 
rough weather, it was Christmas Eve and I climbed 
up and asked if he needed help and he said "No", 
[A.G.] asked me what I was going to get [h]im for 
Christmas I didn't think about it, climbed down 
went top side to our ready room and heard an 
explosion we ran down to the AC and saw that [A.G.] 
had ejected.  It was a sad day/cruise for us all....

With regard to the second stressor, the veteran submitted 
newspaper clippings of his brother's death.  The newspaper 
reported that his brother died when a two-engine Navy plane 
crashed at Fort Dix rifle range.  The veteran was returning 
to Glynco Air Force Base, Ga.  The brother died on November 
[redacted], 1970.  
 
The VA medical treatment records and private treatment 
records include several diagnoses of PTSD based on veteran's 
reported history of the first stressor, the death of A.G.  
Although VA medical treatment records and private treatment 
records include several diagnoses of PTSD, PTSD has not been 
related to any verified in-service stressor, i.e. the death 
A.G.  

The record does not indicate that an attempt was made to 
corroborate some of the veteran's alleged stressors by 
contacting the U.S. Army and Joint Services Records Research 
Center (JSRRC) despite the fact that the veteran's 
representative specifically requested such a search at the RO 
hearing dated on August 28, 2006.  (See RO hearing transcript 
dated on August 28, 2006 p. 10).  

The Board finds that the veteran has submitted enough 
information, as required by M21-1MR, Part IV, subpart ii, 
I.D.15.c, to conduct a records search with the JSRRC for 
corroboration of the veteran's in-service non-combat stressor 
of the death of A.G.  Specifically, the veteran stated that 
he witnessed the death of a parachute rigger named A.G. while 
on board USS Shangri La-CVA-38 (Squadron VA-176).  He 
reported that the stressor occurred sometime during his 
Mediterranean cruises from October 1, 1963 to May 23, 1964 
and from February 15, 1965 to May 2, 1965.  (See RO hearing 
transcript dated on August 28, 2006 p. 9).  The internet 
research suggests that the incident occurred on December 24, 
1964.  Although it would appear that the veteran was not on 
board the USS Shangri La on December 24, 1964 based upon the 
dates he provided, the veteran's personnel records reflects 
that he was assigned to squadron VA-176 on November 16, 1964.  
The Board concludes that further research is warranted and 
that the JSRRC should research records dated 30 days before 
December 24, 1964 and 30 days after to determine whether the 
veteran's in-service non-combat stressor of the death of A.G. 
can be corroborated.

Further, the Board ntoes that the veteran's private 
physician, Dr. D.S., testified at the RO hearing dated on 
August 28, 2006 that he believed that the veteran's bipolar 
disorder existed prior to service and that it may have 
exacerbated the veteran's response to his stressful incident 
in service in that "the responses that you and I may have to 
a specific incident or stressor may not be as exaggerated as 
a person with bipolar."  (See RO hearing transcript dated on 
August 28, 2006 pp. 3-4).  
 
The instant matter must be remanded for stressor verification 
development and to afford the veteran a VA examination to 
determine the nature and etiology of any PTSD.  Specifically, 
the veteran should be given an examination to determine 
whether he has a current diagnosis of PTSD, pursuant to the 
criteria of the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition 
(DSM-IV), and, if so, to what specific stressor(s) is the 
veteran's PTSD linked.  The VA examiner should opine as to 
whether the veteran has PTSD due to a verified stressor.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is asked to review the file 
and prepare a summary of all of the 
veteran's alleged in-service stressors 
(along with the places, dates, location, 
and unit assignments).  This summary, as 
well as any additional information 
obtained from the veteran concerning his 
alleged stressor(s) and any relevant 
information from his service personnel 
records, should be sent to the U. S. Army 
and Joint Services Records Research 
Center (JSRRC), requesting that an 
attempt be made to independently verify 
the claimed stressors.  The JSRRC should 
be requested to provide any additional 
information that might corroborate the 
veteran's alleged stressor(s).  

2.  If, and only if, the stessor is 
verified, the veteran should be afforded 
a VA psychiatric examination to determine 
the nature and etiology of any 
psychiatric disability, to include PTSD, 
found to be present.  The RO is to inform 
the examiner of the stressor(s) 
designated as verified, and that only the 
verified stressor(s) may be used as a 
basis for a diagnosis of PTSD.  If the 
examiner diagnoses the veteran as having 
PTSD, then the examiner should indicate 
the verified stressor(s) underlying that 
diagnosis.  The veteran's claims file 
should be made available to the examiner, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All tests and 
studies deemed necessary by the examiner 
should be performed.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to offer an opinion as to 
the following:

(a)  Whether the veteran has a current 
diagnosis of PTSD pursuant to the 
criteria of the DSM-IV?

(b)  If so, what are the stressor(s) to 
which the veteran's PTSD is related; and 

(c)  Whether it is at least as likely as 
not (whether there is a 50 percent chance 
or more) that PTSD is due to the 
veteran's verified in-service 
stressor(s).  When making this 
determination, please be mindful of Dr. 
D.S.'s statements at the RO hearing dated 
on August 28, 2006, as well as all other 
pertinent  medical evidence of record.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
typewritten report.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
result in the denial of the original 
claim for service connection.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
   



